Title: From George Washington to Captain Donald Campbell, 28 March 1779
From: Washington, George
To: Campbell, Donald


Sir.
Head Qrs [Middlebrook] 28 March 1779.
It gives me real concern, that any officer under my command, should, have so far mistaken the spirit of his orders, as to infringe those privileges, to which every gentleman under your description is intitled.
But—Before my receiving your letter of the 10th Inst.—and previous to any knowlege of the transaction I had accepted Mr Conways resignation and he retired from the army.
However, I have taken measures to procure a restitution of the goods; but as the success is uncertain, Mr Conway being removed from my jurisdiction, you will be pleased to furnish me with the amount of the articles which he seized—that I may direct the money to be transmitted, lest any circumstances should put it out of my power to regain them. I am Sir &.
G.[W.]
 